Citation Nr: 0813944	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  04-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury to the left hand, to include Raynaud's phenomenon.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the Tiger 
Team at the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Cleveland, Ohio.  Thereafter, the 
appellant's claims folder was returned to his local RO in 
Detroit, Michigan.

In September 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in December 2005 
when service connection for the disability at issue was 
denied.  The veteran appealed the Board's December 2005 
decision that denied the veteran's claim of service 
connection for residuals of a cold injury to the left hand to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2007, the veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf 
of the Secretary, filed a Joint Motion to for Remand (Joint 
Motion).  In a May 2007 Order, the Court granted the Joint 
Motion, vacated the Board's December 2005 decision, and 
remanded the matter to the Board for action consistent with 
the Joint Motion. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  The Board 
has reviewed the evidence of record and finds that additional 
development is required in order to satisfy VA's duty to 
assist and notify the veteran with respect to his service 
connection claim.  

The April 2007 Joint Motion indicated that the appellant 
should be scheduled for a VA examination in light of the 
evidence of record.  As such, the Board finds that a VA 
examination and opinion should be obtained prior to further 
appellate consideration of this claim.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds that there is medical evidence 
of a current disability.  See April 2004 letter from K.M.A., 
M.D. (noting that the veteran had severe pain in the tips of 
the fingers and Raynaud's phenomenon).  With regard to an in-
service event or injury, the Board notes that the veteran's 
service personnel and medical records are presumed destroyed 
in a fire.  See December 2003 Response from NPRC (noting also 
that these records could not be reconstructed).  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Without the benefit of having the 
veteran's service medical records available, the Board turns 
to the testimony of the veteran.  After reviewing such, the 
Board finds that there is credible lay evidence establishing 
that an event or injury occurred in service.  At the 
September 2005 Travel Board hearing, the veteran testified 
that he had 16 weeks of basic training at Ft. Leonard Wood, 
Missouri.  (Transcript "Tr." at 2.)  The veteran testified 
that after shooting his rifle in the snow and ice, he noticed 
that his hand had swollen and that his fingers had turned 
black.  (Id. at 3.)  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (noting that lay testimony is competent to establish 
the presence of observable symptomatology); see also 
38 C.F.R. § 3.159(a)(2).  He also testified that his hand 
swelled and that he was told that he had first and second 
degree frostbite.  (Tr. at 3.)  He claimed that his hand 
remained wrapped for three to four weeks.  (Id.)  Based on 
the foregoing, and with resolution of doubt in the veteran's 
favor, the Board finds that the veteran's testimony is 
credible as to sustaining a cold injury of the left hand in 
service.

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board 
notes that the April 2004 opinion of Dr. K.A. provides an 
indication that the veteran's pain in his fingers, to include 
Raynaud's syndrome, may be associated with the veteran's left 
hand cold injury in service.  The Board also notes that the 
veteran, in his August 2004 Substantive Appeal, indicated 
that Dr. K.A. incorrectly assumed that his injury happened in 
Korea.  However, the Board finds the opinion of Dr. K.A. 
lacks the specificity needed to support a decision on the 
merits as reasons and bases were not provided to support the 
conclusion reached.  Based on all of the above, the Board 
finds there is not sufficient competent medical evidence of 
record to make a decision on the claim and a VA examination 
and opinion would be useful.

Additionally, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007) have been interpreted to apply to 
all aspects of claims, to include the initial disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In this case, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event he is awarded service connection for the benefit 
sought.  The Board also notes that the veteran was not 
specifically asked to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  As such, the Board finds that corrective 
notice should be sent to the veteran to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for residuals of a cold injury 
to the left hand, to include Raynaud's 
phenomenon, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), 38 C.F.R. § 3.159 
(2007), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and 
any other applicable legal precedent.  
Include an explanation of the information 
and evidence needed to establish a 
disability rating and effective date, per 
Dingess/Hartman.  Request that the 
veteran submit any pertinent evidence in 
his possession to VA, and explain the 
type of evidence that is his ultimate 
responsibility to submit.
 
2.  Arrange for the veteran to be 
examined by an appropriate VA physician 
to determine the nature and etiology of 
his residuals of a cold injury to the 
left hand, to include Raynaud's 
phenomenon.  

Specifically, the examiner should opine 
as to whether the veteran's current 
residuals of a cold injury to the left 
hand, to include Raynaud's phenomenon, is 
at least as likely as not (50 percent or 
greater) etiologically related to left 
hand cold injury in active service (based 
on hearing testimony deemed credible by 
VA).  The VA examiner should also 
consider and discuss the implications of 
the October 2003 and April 2004 private 
medical records in the claims folder. 

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The claims folder should be made 
available to, and reviewed by, the 
examiner in connection with the above 
examination.  The examiner must indicate 
in the examination report that the claims 
file was reviewed.  All necessary tests 
and studies should be accomplished and 
any complaints and clinical 
manifestations should be reported in 
detail.  The examiner must explain the 
rationale for all opinions given.

3.  Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for residuals of a cold injury 
to the left hand, to include Raynaud's 
phenomenon.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



